Title: To Thomas Jefferson from Thomas Campbell, 28 September 1824
From: Campbell, Thomas
To: Jefferson, Thomas


Sir
No 10 Seymour Street West—London—Septr 28 1824—
Being personally quite unknown to you I have not ventured to make this application to so eminent a character without having consulted an American gentleman Mr Gilmer who has the honour of being acquainted with you. and who encourages me to believe that you will not be unfavourably disposed towards my request—It is Sir that you would permit me a few months hence to give a young friend of mine a letter of recommendation to your notice—I have advised him to go out to America and to establish himself as a Schoolmaster—He has been an usher in a respectable private School and I can fully warrant his competency to prepare youths in Greek & Latin for the University—In due time I look forward to his abilities and good conduct raising him to a professor’s chair in one of your Universities—But as such promotion must of course be earn’d by his own deserts & as he is only 23 years of age I shall consider his prospects to be fairly & auspeciously open’d if he can find employment in the line I have mention’d—His name is Rose—His father who is honourably mentiond in Hayley’s life of Cowper as the intimate friend & correspondent of the poet—was cut off at the early age of 36 just when he had begun to acquire a splendid reputation at the English bar—His widow was left in very dependant circumstances but has contrived to give her family a good education.—I have known this young man for several years and entertain a very high opinion of his principles and abilities—I sent him out to Poland at the request of Prince Czartoryski who gave him a professorship in a Polish University—His Salary there was very liberal & living is very cheap The Prince was highly satisfied with him & shewd him an almost fatherly kindness—I congratulated myself on his fortune being made for life—But alas what stability has human happiness under arbitrary governments—The Emperor Alexander got tired of affecting liberal ism dismiss’d the good Prince Czartoryski from the superintendance of public Education and gave it to the ferocious and suspicious Grandduke Constantine—Even in Prince Cs time it behoved the Polish professors to be very cautious in political conversation but still with caution they were safe—Not so under Constantine—A system of terror immediately commenced—The students were floggd into confessions of imaginary conspiracies and drivn to form real ones by the madness of revenge & despair—It is a literal fact that a little boy only 12 years old was floggd by a Russian Colonel’s orders day after day on the raw & naked back to make him acknowledge his accomplices—The poor child had scrawld with chalk on the desk of his school the words Kosckiusko & the Constitution of 1793—The professors had to look on those horrors in silence—they were surrounded with spies—some of them were sent to dungeons on suspicion & all were kept in a state of perpetual apprehension—My young friend not having yet taken the oath of allegiance to Alexr was permitted to return on a Visit to England with liberty to go back & enjoy his professorship if he chose to take the oath & abjure the rights of a British Subject—When he came home he reveald to me the secrets of the prison-house—and consulted with his friends if there was no alternative but going back—The fear of being a burthen on his friends inclined poor Rose himself rather to screw up his fortitude to the pitch of living under such a government than losing a livelihood I was the friend who most earnestly deprecated his return He is a young man of very respectable intellect but a life spent under such oppression must in no great space of time extinguish the very light of a man’s understanding—where the most ordinary books are prohibited & where speech itself is utter’d under a spell of terror—He was commanded to give a Course of lectures in English History but was desired at his peril not to say one word about the House of Commons—Would that the tracts of despotism were confind only to the ridiculous—In short I could not think of letting my young friend go back to Poland—It was permitting him mentally to be buried alive—At the same time it became a serious problem how he might be provided for—The business of teaching is overstockd in England & it is less considerd as the profession of a gentleman than it ought to be—I told my young friend that in his circumstances I should certainly emigrate to North America—I said to him further that though I had no friends of leading influence in the United States yet that I flatterd myself I was in some degree known in America & regarded as I had heard with a feeling of good will—I promised therefore that I should write to some distinguishd individual in the states in his behalf—I certainly felt as I have said a respectful hesitation as to troubling Mr Jefferson himself with my application but again it occurr’d to me that the favour which I have to request—important as it would be to my young friend—is simply to afford him that degree of your notice & countenance as would enable him to find tuition among the sons of respectable families either at Richmond or rather (as Mr Gilmer seems to think it a more likely place for him) at Charlotte’-ville—If he succeeds in opening a school I cannot help thinking he will add an industrious and useful member to the community—He is virtuous & modest and for his age a very fair scholar—Having gone pretty deep into classical study myself I know that (prodigies excepted) absolute erudition is a thing not to be look’d for in Men much under thirty But I will warrant Mr Roses full capacity for preparing youths in all the knowledge of the classics that is requisite for entering an English or Scotch University & of course (I should imagine) an American one—He has been perfectly grounded—in the elementary knowledge of Greek at Merchant tailors School—one of the best in Europe—He has read a great deal of Greek & Latin since & has taught with approbation—If I wanted a tutor for my own Son I should take him This is saying a good deal for few men have had more occasion than I have had to know the general incompetency of men pretending to teach Greek even in England—of Course I exclude from the remark the teachers in public schools & Universities who are surpassd by none in the world—As Mr Rose is at this moment competent to be an useful Schoolmaster so (as I said before) I trust to his becoming in due time an illustrious professor—I think I percieve in him the industry & sobriety of habits & the stirrings of pride & ambition that must in the end raise him to distinction—How proud I shall be if I hear of his success In the event of my recieving a favourable answer from you I will send him out early in the spring of 1825—No doubt Sir there may be unforeseen difficulties which may make it impracticable even with the best & most condescending wishes on your part to open the prospect of employment for my friend but at all events the venerable head & chief of the Liberal cause will pardon me for having addressd him in behalf of a young man whose prospects in life have manifestly been martyrd—for the present at least by despotic power—Whatever may be the result of my application nothing can diminish My respect for Mr Jefferson or my good wishes for the country which has flourish’d—under his councils—and it gives me a high gratification to have any opportunity of expressing to the Expresident of North America & the Author of Notes on Virginia with what admiring estimation I remain His obedt ServtThos Campbell